

Exhibit 10.1
AMENDED AND RESTATED ACCENTURE PLC 2010 SHARE INCENTIVE PLAN
1.
Purpose of the Plan

The purpose of the Plan is to aid the Company and its Affiliates in recruiting,
retaining and rewarding key employees, directors, consultants or other service
providers of outstanding ability and to motivate such employees, directors,
consultants or service providers for the Company or an Affiliate to exert their
best efforts on behalf of the Company and its Affiliates by providing incentives
through the granting of Awards. The Company expects that it will benefit from
the added interest which such key employees, directors, consultants or other
service providers will have in the welfare of the Company as a result of their
proprietary interest in the Company.
2.
Definitions

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:
(a)
Act:    The Securities Exchange Act of 1934, as amended, or any successor
thereto.

(b)
Affiliate:    Any entity directly or indirectly controlling, controlled by, or
under common control with, the Company or any other entity designated by the
Board in which the Company or an Affiliate has an interest.

(c)
Award:    An Option, Share Appreciation Right or Other Share-Based Award granted
pursuant to the Plan.

(d)
Beneficial Owner:    A “beneficial owner”, as such term is defined in Rule 13d-3
under the Act (or any successor rule thereto).

(e)
Board:    The Board of Directors of the Company.

(f)
Board Approval Date:    December 10, 2009, the date the Plan was approved by the
Board.

(g)
Change in Control:    The occurrence of any of the following events:

(i)
any Person (other than (A) the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or (B) any company
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of shares of the Company)
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company, representing 50% or more of the combined voting power of the Company’s
then-outstanding securities;

(ii)
during any period of twenty-four consecutive months, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director nominated by any Person (other than the Board) who publicly announces
an intention to take or to consider taking actions (including, but not limited
to, an actual     or threatened proxy contest) which if consummated would
constitute a Change in Control under (i), (iii) or (iv) of this Section 2(f))
whose election by the Board or nomination for election by the Company’s
shareholders has been approved by a vote of at least two-thirds of the directors
then still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority thereof;

(iii)
the consummation of any transaction or series of transactions resulting in a
merger, consolidation or amalgamation, in which the Company is involved, other
than a merger, consolidation or amalgamation which would result in the
shareholders of the




--------------------------------------------------------------------------------



Company immediately prior thereto continuing to own (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), in the same proportion as immediately prior to the transaction(s), more
than 50% of the combined voting power of the voting securities of the Company or
such surviving entity outstanding immediately after such merger, consolidation
or amalgamation; or
(iv)
the complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all of the Company’s assets.

(h)
Code:    The Internal Revenue Code of 1986, as amended, or any successor
thereto.

(i)
Committee:    A committee of the Board (including, without limitation, the full
Board) that has been designated by the Board to administer the Plan.

(j)
Company:    Accenture plc, a company incorporated under the laws of Ireland with
a registered number of 471706.

(k)
Effective Date:    The date the Plan was approved by the Company’s shareholders.

(l)
Fair Market Value:    On a given date,

(i)
if there should be a public market for the Shares on such date, the arithmetic
mean of the high and low prices of the Shares as reported on such date on the
Composite Tape of the principal national securities exchange on which such
Shares are listed or admitted to trading, or, if the Shares are not listed or
admitted on any national securities exchange, the arithmetic mean of the per
Share closing bid price and per Share closing asked price on such date as quoted
on the National Association of Securities Dealers Automated Quotation System (or
such market in which such prices are regularly quoted) (the “NASDAQ”), or, if no
sale of Shares shall have been reported on the Composite Tape of any national
securities exchange or quoted on the NASDAQ on such date, then the immediately
preceding date on which sales of the Shares have been so reported or quoted
shall be used; and

(ii)
if there should not be a public market for the Shares on such date, the Fair
Market Value shall be the value established by the Committee in good faith;

provided, however, that in the event the granting of an Award requires a
different calculation of “fair market value” in order to comply with local tax
regulations, then, for purposes of such Award, the Fair Market Value shall be
determined by the Committee in good faith in a manner intended to comply with
such local regulations.
(m)
Grant Price:    The purchase price per Share under the terms of an Option, as
determined pursuant to Section 6(a) of the Plan.

(n)
ISO:    An Option that is also an incentive stock option, as described in
Section 422 of the Code, granted pursuant to Section 6(c) of the Plan.

(o)
Option:    A share option granted pursuant to Section 6 of the Plan.

(p)
Other Share-Based Awards:    Awards granted pursuant to Section 8 of the Plan.

(q)
Participant:    An employee, director, or consultant of, or any Person who
performs services for, the Company or an Affiliate who is selected by the
Committee to participate in the Plan.

(r)
Person:    A “person”, as such term is used for purposes of Section 13(d) or
14(d) of the Act (or any successor section thereto).

(s)
Plan:    The Amended and Restated Accenture plc 2010 Share Incentive Plan.

(t)
RSU:    A restricted share unit, granted pursuant to Section 8 of the Plan, that
represents the right to receive a Share.




--------------------------------------------------------------------------------



(u)
Shares:    Class A ordinary shares of the Company.

(v)
Share Appreciation Right:    A share appreciation right granted pursuant to
Section 7 of the Plan.

(w)
Subsidiary:    A “subsidiary corporation” as defined in Section 424(f) of the
Code (or any successor section thereto).

3.
Shares Subject to the Plan

The total number of Shares that may be used to satisfy Awards under the Plan is
eighty-three million (83,000,000). The Shares may consist, in whole or in part,
of unissued Shares or previously-issued Shares. The issuance of Shares or the
payment of cash upon the exercise of an Award or in consideration of the
cancellation or termination of an Award shall reduce the total number of Shares
available under the Plan, as applicable. If Shares are not issued or are
withheld from payment of an Award to satisfy tax obligations with respect to the
Award, such Shares will not be added back to the aggregate number of Shares with
respect to which Awards may be granted under the Plan, but rather will count
against the aggregate number of Shares with respect to which Awards may be
granted under the Plan. When an Option or Share Appreciation Right is granted
under the Plan, the number of Shares subject to the Option or Share Appreciation
Right will be counted against the aggregate number of Shares with respect to
which Awards may be granted under the Plan as one Share for every Share subject
to such Option or Share Appreciation Right, regardless of the actual number of
Shares (if any) used to settle such Option or Share Appreciation Right upon
exercise and regardless of whether the Company utilizes the proceeds received
upon Option exercise to repurchase Shares on the open market or otherwise.
Shares that are subject to Awards that terminate, lapse or are cancelled may
again be used to satisfy Awards under the Plan.
4.
Administration

The Plan shall be administered by the Committee, which may delegate its duties
and powers in whole or in part to any subcommittee thereof consisting solely of
at least two individuals who are intended to qualify as “Non-Employee Directors”
within the meaning of Rule 16b-3 under the Act (or any successor rule thereto)
and “independent directors” within the meaning of the New York Stock Exchange or
other applicable listed company rules. Additionally, the Committee may delegate
the authority to grant Awards under the Plan to any employee or group of
employees of the Company or an Affiliate; provided that such delegation and
grants are consistent with applicable law and guidelines established by the
Board from time to time. The Committee may grant Awards under this Plan only to
Participants; provided that Awards may also, in the discretion of the Committee,
be made under the Plan in assumption of, or in substitution for, outstanding
awards previously granted by the Company, its predecessor, Accenture Ltd, or the
Company’s Affiliates or a company that becomes an Affiliate. The number of
Shares underlying such substitute Awards shall be counted against the aggregate
number of Shares available for Awards under the Plan. The Committee is
authorized to interpret the Plan, to establish, amend and rescind any rules and
regulations relating to the Plan, and to make any other determinations that it
deems necessary or desirable for the administration of the Plan. The Committee
may correct any defect or supply any omission or reconcile any inconsistency in
the Plan in the manner and to the extent the Committee deems necessary or
desirable. Any decision of the Committee in the interpretation and
administration of the Plan, as described herein, shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned (including, but not limited to, Participants and their beneficiaries
or successors). The Committee shall have the full power and authority to
establish the terms and conditions of any Award consistent with the provisions
of the Plan and to waive any such terms and conditions at any time (including,
without limitation, accelerating or waiving any vesting conditions). The
Committee shall require payment of any amount it may determine to be necessary
to withhold for federal, state, local or other taxes of any relevant
jurisdiction as a result of the granting, vesting or exercise of an Award, the
delivery of cash or Shares pursuant to an Award, or upon the sale of Shares
acquired by the granting, vesting or exercise of an Award.



--------------------------------------------------------------------------------





5.
Limitations

(a)
Time Limitation. No Award may be granted under the Plan after December 10, 2024,
but Awards theretofore granted may extend beyond that date.

(b)
Aggregate Limits on Awards to Non-Employee Directors. The maximum number of
Shares subject to Awards granted during a fiscal year to any non-employee
director, taken together with any cash retainer paid to such non-employee
director in respect of such fiscal year, shall not exceed $750,000 in total
value (calculating the value of any such Awards based on the grant date fair
value of such Awards for financial reporting purposes and excluding, for this
purpose, the value of any dividends or dividend equivalents paid on any Shares
or Awards).

6.
Terms and Conditions of Options

Options granted under the Plan shall be, as determined by the Committee,
non-qualified stock options or ISOs for United States federal income tax
purposes (or other types of Options in jurisdictions outside the United States),
as evidenced by the related Award agreements, and shall be subject to the
foregoing and the following terms and conditions and to such other terms and
conditions, not inconsistent therewith, as the Committee shall determine:
(a)
Grant Price; Exercisability and Term.    Options granted under the Plan shall
have a Grant Price that is not less than the Fair Market Value of a Share on the
date of grant (other than in the case of Options granted in substitution of
previously granted awards, as described in Section 4, or as provided under
Section 8), and shall be exercisable at such time and upon such terms and
conditions, as may be determined by the Committee. No Option shall have a term
in excess of ten years.

(b)
Exercise of Options.    Except as otherwise provided in the Plan or in an Award
agreement, an Option may be exercised for all, or from time to time any part, of
the Shares for which it is then exercisable. For purposes of this Section 6 of
the Plan, the exercise date of an Option shall be the later of the date a notice
of exercise is received by the Company and, if applicable, the date payment is
received by the Company pursuant to clauses (i), (ii) or (iii) in the following
sentence. Except as otherwise provided in an Award agreement, the purchase price
for the Shares as to which an Option is exercised shall be paid in full no later
than the time when Shares are delivered following option exercise, with such
payment made to the Company (i) in cash or its equivalent (e.g., by check),
(ii) to the extent permitted by the Committee, by net-settlement in Shares or by
transferring Shares having a Fair Market Value equal to the aggregate Grant
Price for the Shares being purchased to a nominee of the Company and satisfying
such other requirements as may be imposed by the Committee; provided, that such
Shares have been held by the Participant for no less than six months (or such
other period as established from time to time by the Committee or generally
accepted accounting principles, (iii) partly in cash and, to the extent
permitted by the Committee, partly in such Shares or (iv) through the delivery
of irrevocable instructions to a broker to sell Shares obtained upon the
exercise of the Option and deliver promptly to the Company an amount out of the
proceeds of such sale equal to the aggregate Grant Price for the Shares being
purchased. No Participant shall have any rights to dividends or other rights of
a shareholder with respect to Shares subject to an Option until the Participant
has given written notice of exercise of the Option, the Participant has paid in
full for such Shares, the Shares in question have been registered in the
Company’s register of shareholders and, if applicable, the Participant has
satisfied any other conditions imposed by the Committee pursuant to the Plan.




--------------------------------------------------------------------------------



(c)
ISOs.    The Committee may grant Options under the Plan that are intended to be
ISOs. No ISO shall have a per Share Grant Price of less than the Fair Market
Value of a Share on the date granted or have a term in excess of ten years;
provided, however, that no ISO may be granted to any Participant who at the time
of such grant, owns more than ten percent of the total combined voting power of
all classes of shares of the Company or of any Subsidiary, unless (i) the Grant
Price for such ISO is at least 110% of the Fair Market Value of a Share on the
date the ISO is granted and (ii) the date on which such ISO terminates is a date
not later than the day preceding the fifth anniversary of the date on which the
ISO is granted. Any Participant who disposes of Shares acquired upon the
exercise of an ISO either (A) within two years after the date of grant of such
ISO or (B) within one year after the transfer of such Shares to the Participant,
shall notify the Company of such disposition and of the amount realized upon
such disposition. All Options granted under the Plan are intended to be
nonqualified stock options, unless the applicable Award agreement expressly
states that the Option is intended to be an ISO. If an Option is intended to be
an ISO, and if for any reason such Option (or portion thereof) shall not qualify
as an ISO, then, to the extent of such nonqualification, such Option (or portion
thereof) shall be regarded as a nonqualified stock option granted under the
Plan; provided that such Option (or portion thereof) otherwise complies with the
Plan’s requirements relating to nonqualified stock options. In no event shall
any member of the Committee, the Company or any of its Affiliates (or their
respective employees, officers or directors) have any liability to any
Participant (or any other Person) due to the failure of an Option to qualify for
any reason as an ISO.

(d)
Attestation.    Wherever in this Plan or any agreement evidencing an Award a
Participant is permitted to pay the Grant Price or taxes relating to the
exercise of an Option by delivering Shares to a nominee of the Company, the
Participant may, subject to procedures satisfactory to the Committee, satisfy
such delivery requirement by presenting proof of beneficial ownership of such
Shares, in which case the Company shall treat the Option as exercised without
further payment and shall withhold such number of Shares from the Shares
acquired by the exercise of the Option.

(e)
Repricing of Options.    Notwithstanding any provision herein to the contrary,
the repricing of an Option, once granted hereunder, is prohibited without prior
approval of the Company’s shareholders. For this purpose, a “repricing” means
any of the following (or any other action that has the same effect as any of the
following): (i) changing the terms of an Option to lower the Grant Price;
(ii) any other action that is treated as a “repricing” under generally accepted
accounting principles; and (iii) repurchasing for cash or canceling an Option in
exchange for another Award at a time when the Grant Price is greater than the
Fair Market Value of the underlying Shares, unless the cancellation and exchange
occurs in connection with a change in capitalization or similar change permitted
under Section 9(a) below.

7.
Terms and Conditions of Share Appreciation Rights

(a)
Grants.    The Committee also may grant (i) a Share Appreciation Right
independent of an Option or (ii) a Share Appreciation Right in connection with
an Option, or a portion thereof. A Share Appreciation Right granted pursuant to
clause (ii) of the preceding sentence (A) may be granted at the time the related
Option is granted or at any time prior to the exercise or cancellation of the
related Option, (B) shall cover the same number of Shares covered by an Option
(or such lesser number of Shares as the Committee may determine) and (C) shall
be subject to the same terms and conditions as such Option except for such
additional limitations as are contemplated by this Section 7 (or such additional
limitations as may be included in an Award agreement).

(b)
Terms.    The exercise price per Share of a Share Appreciation Right shall be an
amount determined by the Committee that is not less than the Fair Market Value
of a Share on the




--------------------------------------------------------------------------------



date of grant (other than in the case of Share Appreciation Rights granted in
substitution of previously granted awards, as described in Section 4). Each
Share Appreciation Right granted independent of an Option shall entitle a
Participant upon exercise to a payment from the Company of an amount equal to
(i) the excess of (A) the Fair Market Value on the exercise date of one Share
over (B) the exercise price per Share, times (ii) the number of Shares covered
by the Share Appreciation Right. Each Share Appreciation Right granted in
conjunction with an Option, or a portion thereof, shall entitle a Participant to
surrender to the Company the unexercised Option, or any portion thereof, and to
receive from the Company in exchange therefor an amount equal to (I) the excess
of (x) the Fair Market Value on the exercise date of one Share over (y) the
Grant Price per Share, times (II) the number of Shares covered by the Option, or
portion thereof, which is surrendered. The date a notice of exercise is received
by the Company shall be the exercise date. Payment shall be made in Shares or in
cash, or partly in Shares and partly in cash (any such Shares valued at such
Fair Market Value), all as shall be determined by the Committee. If the payment
is made, in whole or in part, in newly issued Shares, the Participant shall
agree to pay to the Company the aggregate par value of such Shares. Share
Appreciation Rights may be exercised from time to time upon actual receipt by
the Company of written notice of exercise stating the number of Shares with
respect to which the Share Appreciation Right is being exercised. No fractional
Shares will be issued in payment for Share Appreciation Rights, but instead cash
will be paid for a fraction or, if the Committee should so determine, the number
of Shares will be rounded downward to the next whole Share.
(c)
Limitations.    The Committee may impose, in its discretion, such conditions
upon the exercisability or transferability of Share Appreciation Rights as it
may deem fit but in no case shall a Share Appreciation Right vest and become
exercisable until the lapse of a period of at least one year from the date of
grant. No Share Appreciation Right shall have a term in excess of ten years.

(d)
Repricing of Share Appreciation Rights.    Notwithstanding any provision herein
to the contrary, the repricing of a Share Appreciation Right, once granted
hereunder, is prohibited without prior approval of the Company’s shareholders.
For this purpose, a “repricing” means any of the following (or any other action
that has the same effect as any of the following): (i) changing the terms of a
Share Appreciation Right to lower its exercise price; (ii) any other action that
is treated as a “repricing” under generally accepted accounting principles; and
(iii) repurchasing for cash or canceling a Share Appreciation Right in exchange
for another Award at a time when its exercise price is greater than the Fair
Market Value of the underlying Shares, unless the cancellation and exchange
occurs in connection with a change in capitalization or similar change permitted
under Section 9(a) below.

8.
Other Share-Based Awards

The Committee, in its sole discretion, may grant Awards of Shares, Awards of
restricted Shares, Awards of RSUs and other Awards that are valued in whole or
in part by reference to, or are otherwise based on the Fair Market Value of,
Shares (“Other Share-Based Awards”). Such Other Share-Based Awards shall be in
such form, and dependent on such conditions, as the Committee shall determine,
including, without limitation, the right to receive one or more Shares (or the
equivalent cash value of such Shares) upon the completion of a specified period
of service, the occurrence of an event and/or the attainment of performance
objectives. Other Share-Based Awards may be granted alone or in addition to any
other Awards granted under the Plan and also may be granted as matching Awards
in connection with a Participant’s purchase of Shares under the Plan or under
any other plan maintained by the Company, or pursuant to open market purchases.
Subject to the provisions of the Plan, the Committee shall determine: (i) to
whom and when Other Share-Based Awards will be made; (ii) the number of Shares
to be awarded under (or otherwise related to) such Other Share-Based Awards;
(iii) whether such Other Share-Based



--------------------------------------------------------------------------------



Awards shall be settled in cash, Shares or a combination of cash and Shares; and
(iv) all other terms and conditions of such Other Share-Based Awards (including,
without limitation, the vesting provisions thereof, any required payments to be
received from Participants and other provisions ensuring that all Shares so
awarded and issued shall be fully paid and non-assessable).
9.
Adjustments Upon Certain Events

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:
(a)
Generally.    In the event of any change in the outstanding Shares after the
Board Approval Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, amalgamation, spin-off or combination
transaction or repurchase or exchange of Shares or other corporate exchange, or
any distribution to shareholders of Shares other than regular cash dividends or
any transaction similar to the foregoing, the Committee in its sole discretion
and without liability to any person shall make such substitution or adjustment,
if any, as it deems to be equitable, as to (i) the number or kind of Shares or
other securities or property issued or reserved for issuance pursuant to the
Plan or pursuant to outstanding Awards, (ii) the Grant Price or exercise price
of any Share Appreciation Right, (iii) any applicable performance measures or
performance vesting terms with respect to outstanding Awards and/or (iv) any
other affected terms of any Award.

(b)
Change in Control.    In the event of a Change in Control after the Board
Approval Date, the Committee may, in its sole discretion (but subject to
Section 17), provide for the termination of an Award upon the consummation of
the Change in Control and (x) the payment of a cash amount in exchange for the
cancellation of an Award which, in the case of Options and Share Appreciation
Rights, may equal the excess, if any, of the Fair Market Value of the Shares
subject to such Options or Share Appreciation Rights over the aggregate exercise
price of such Options or Share Appreciation Rights, and/or (y) the issuance of
substitute Awards that will substantially preserve the otherwise applicable
terms of any affected Awards previously granted hereunder.

10.
No Right to Employment or Awards

The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the employment or service or consulting
relationship of a Participant and shall not lessen or affect the Company’s or
Affiliate’s right to terminate the employment or service or consulting
relationship of such Participant. No Participant or other person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants, or holders or beneficiaries of Awards. The terms and
conditions of Awards and the Committee’s determinations and interpretations with
respect thereto need not be the same with respect to each Participant (whether
or not such Participants are similarly situated).
11.
Successors and Assigns

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.
12.
Nontransferability of Awards

Unless otherwise determined by the Committee, an Award shall not be transferable
or assignable by the Participant other than by will or by the laws of descent
and distribution. An Award exercisable after the death of a Participant may be
exercised by the legatees, personal representatives or distributees of the
Participant.



--------------------------------------------------------------------------------







13.
Amendments or Termination

The Board may amend, alter or discontinue the Plan, but no amendment, alteration
or discontinuation shall be made which (a) without the approval of the
shareholders of the Company, would (except as provided in Section 9 of the Plan)
increase the total number of Shares reserved for the purposes of the Plan, or
(b) without the consent of a Participant, would materially adversely affect any
of the rights of the Participant under any Award theretofore granted to such
Participant under the Plan; provided, however, that the Committee may amend the
Plan in such manner as it deems necessary to permit Awards to meet the
requirements of the Code or other applicable laws.
14.
International Participants

With respect to Participants who reside or work outside the United States of
America, the Committee may, in its sole discretion, amend the terms of the Plan
or Awards with respect to such Participants in order to conform such terms with
the provisions of local law, and the Committee may, where appropriate, establish
one or more sub-plans to reflect such amended or varied provisions.
15.
Choice of Law

The Plan shall be governed by and construed in accordance with the laws of the
State of New York without regard to conflicts of laws.
16.
Effectiveness of the Plan

The Plan shall be effective as of the Effective Date.
17.
Section 409A

Notwithstanding other provisions of the Plan or any Award agreements thereunder,
no Award shall be granted, deferred, accelerated, extended, paid out or modified
under this Plan in a manner that would result in the imposition of an additional
tax under Section 409A of the Code upon a Participant. In the event that it is
reasonably determined by the Committee that, as a result of Section 409A of the
Code, payments in respect of any Award under the Plan may not be made at the
time contemplated by the terms of the Plan or the relevant Award agreement, as
the case may be, without causing the Participant holding such Award to be
subject to taxation under Section 409A of the Code, the Company will make such
payment on the first day that would not result in the Participant incurring any
tax liability under Section 409A of the Code. If pursuant to the provisions of
Section 409A of the Code any distribution or payment is required to be delayed
as a result of a Participant being deemed to be a “specified employee” within
the meaning of that term under Section 409A(a)(2)(B) of the Code, then any such
distributions or payments under the Plan shall not be made or provided prior to
the earlier of (A) the expiration of the six month period measured from the date
of the Participant’s separation from service (as defined under Section 409A of
the Code) or (B) the date of the Participant’s death. The Company shall use
commercially reasonable efforts to implement the provisions of this Section 17
in good faith; provided that neither the Company, the Committee nor any of the
Company’s employees, directors or representatives shall have any liability to
Participants with respect to this Section 17.

